Mr. Justice 'Wole
delivered tlie opinion of tlie court.
Before notary Luis Mendin Sabat in Caguas on January 8, 1916, Candelario Quiñones Gadea, in bis own right and as attorney in fact of bis wife, Hermógenes Asencio, executed instrument No. 5 leasing to Luis López Boria two rural properties, described in said instrument under letters A and B, for a period of four years at a rental of $120 annually, payable semi-annually in advance, it being agreed that the contract should be recorded in the registry of property.
The said instrument was presented in the Registry of Property of San Juan, Section 1, for record as to the property described under letter A and its admission to record was denied by a decision which reads as follows:
“The foregoing document, instrument No. 5, executed Janury 18, 1916, before notary Luis Mendin Sabat, is denied admission to record because as the registry does not show the status of Candelario Qui-ñones when he acquired the property described under letter A and the name of his wife if he were married at that time, he leases the said property while manned to Hermógenes Asencio and this omission prohibits passing upon this document in accordance with the judgment of the Supreme Court of Porto Rico of March 24, 1911, and because on account of the general and uncertain terms in which the clause of the power of attorney exhibited relating to ganancial *391property is drawn up, the authority given in the said clause as constitutive of the express consent of the wife as required by sections 159 and 1328 of the Civil Code cannot be determined. Instead a cautionary notice is entered as to said property, etc.”
From the said decision Luis López Boria took this administrative appeal and opposed the two grounds thereof, alleging that the first ground shows at most a curable defect which cannot prevent the record.
The registry not showing the status of Candelario Quino-nes when he acquired the property described under letter A and the name of his wife if he were married at that time, it is not known whether the property is the individual property of the husband because acquired while single, or the property of the present conjugal partnership Quiñones-Asen-cio, or the property of another conjugal partnership now dissolved composed of Quinones and another former wife.
Although the said property is recorded in the registry in the name of Quiñones who admits that it belongs, to the conjugal partnership Quiñones-Asencio by the act of leasing it to Luis López Boria in union with his wife, Hermógenes Asencio, it was his duty to prove in some manner that he was married to her when- he acquired the property in order to show that she and not the succession of some other former wife was the party interested with Quiñones in the contract of lease, for there is no presumption that one who is now married to a certain person was married to the same person at a former time.
But the failure to prove the status of Quiñones when he acquired the property is only a curable defect easy to be corrected by means of simple proof. That doctrine was laid down by this court in the cases of Ortiz v. Registrar of San Germán, 23 P. R. R. 652, and Delgado v. Registrar of San, Germán, 23 P. R. R. 654.
As regards the second defect, the general power of attorney given by Hermógenes Asencio to her husband on July *39214, 1908, referred to by tbe registrar, contains the following authority:
“In tbe name and representation of the principal to enter into and execute contracts of bargain and sale, exchange, mortgage, annuities, servitudes, antichresis, surety, life income, insurance, loan, lease, pledge, deposit, partnership, arbitration, compromise, acceptance, repudiation, division and partition of inheritance and all kind's of contracts or quasi-contracts, nominate or innominate, civil or commercial, involving all classes of realty, personalty, cattle and incorporeal hereditaments * * * executing and signing deeds and all kinds of public and private documents.
“In order to comply with the requirements of section 159 of the Civil Code of Porto Rico, her said husband and attorney in fact may do whatever he may think proper with the ganancial property of which he is in charge, executing the corresponding deeds without the necessity of her intervention, for she gives him authority therefor and for whatever else may be necessary, and desires that her consent be considered express, thus complying with the provisions of said statute.”
In that 'clause the wife did not attempt to waive absolutely her intervention in the acts of alienation and encumbrance of the property of the conjugal partnership, but desired to avoid personal intervention by authorizing her husband to represent her, stating besides that it was her wish that the acts of her husband should be considered as done with her express consent.
In other words, the wife gave a power of attorney to her husband, therefore not only sections 159 and 1328 of the Civil Code but also section 1615 are applicable, for they all require express authority or power for an act of strict ownership. In this case the husband was the attorney in fact of his wife. In Baquero et al. v. The Registrar of Property, 22 P. R. R. 22, we said: “The rule of law that powers of attorney must be strictly construed is so well known that it is unnecessary to cite our decisions. As a consequence, when the law provides in the section under consideration that an agent must receive express powers from his principal in order to perform *393Certain acts, the kind of acts he is expressly empowered to perform must be stated in the power of attorney, and a grant ■of authority making reference to the cases included in a particular statute will not suffice. The power of attorney must be drawn up in such terms as to show the powers conferred upon the attorney in fact without having to refer to another document or to a statute to ascertain what they are.’* Eeference to section 159 of the Civil Code in the power of •attorney does not make it more express. We said also in Successors of Andreu & Co. v. Registrar of Property, 20 P. R. R. 396, that “The words of the power of attorney must be construed as they would be understood by a person of ordinary experience making it * * and this doctrine was restated in the case of Méndez v. Celis et al., 20 P. R. R. 493. The same doctrine was laid down in the cases of García et al. v. Suro et al., 19 P. R. R. 720; Benítez Hermanos v. Registrar of Property, 17 P. R. R. 221; Post et al. v. Registrar of Property, 19 P. R. R. 180. In the power of attorney under consideration there are no express words empowering the husband to enter into contracts of lease of this kind, which being- acts of strict ownership, require express power according to the decision in R. Fabián & Co. v. Register of San Juan, 22 P. R. R. 744.
The decision appealed from should be modified in the .sense that the first defect pointed out by the registrar is curable, and

Affirmed.

Justices del Toro and Aldrey concurred.
Chief Justice Hernández and Justice Hutchison dissented.